Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 31-34 and 36-68 are allowed because the prior art fails to teach or suggest using 1,000 unique/different synthetic spike-in nucleic acids comprising “one or more identifying tag regions positioned downstream or upstream of a unique variable region, wherein said unique variable region comprises at least five degenerate bases” to track diversity loss in sequencing.  Instead, the closest prior art teaches to use synthetic or natural nucleic acid spike-in sequences of the same sequence or much less than 1,000 different sequences (e.g. spike-ins from PhiX or three amplicons) to detect material loss in sequencing (Fu et al. (Molecular indexing enables quantitative targeted RNA sequencing and reveals poor efficiencies in standard library preparations, Proc Natl Acad Sci U S A. 2014 Feb 4;111(5):1891-6. Epub 2014 Jan 21; US 2016/0326572; US 2011/0160290; US 2014/0155274; WO 2014/082032 A1; WO 2016/094947 A1; Quail et al., SASI-Seq: sample assurance Spike-Ins, and highly differentiating 384 barcoding for Illumina sequencing, BMC Genomics. 2014 Feb 7;15:110. doi: 10.1186/1471-2164-15-110; Kim et al., Characterizing noise structure in single-cell RNA-seq distinguishes genuine from technical stochastic allelic expression, Nat Commun. 2015 Oct 22;6:8687).  Furthermore, prior art cited in the Final Office Action 12/14/2020 fails to teach or suggest spike-ins, instead it teaches adapters (US 2012/0283110, for example).  Thus, the claims are allowed.


Conclusion
Claims 31-34 and 36-68 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.